Per Curiam.
Defendant received from the plaintiff moneys to pay off the sewer assessment in full. At the time of the closing the assessment had been reduced by thirty per cent, of which fact plaintiff had no knowledge. While there had been an adjustment as of a date prior to the date of closing, still plaintiff was entitled to receive the benefit of the reduction in the assessment. (Lounsbury v. Potter, 37 N. Y. Super. Ct. 57; Pirsson v. Arkenburg, 29 N. Y. St. Repr. 529.)
So much of judgment and order as grants defendant Eden Homes, Inc., summary judgment reversed, and motion denied as to said defendant; judgment and order affirmed as to other defendants.
So much of order as denies plaintiff's motion for summary judgment against Eden Homes, Inc., reversed, with ten dollars costs, and motion granted as to said defendant; order affirmed as to other defendants.
All concur. Present — McCook, Hammer and Miller, JJ.